         Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 1 of 28




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOHN JEAN
                      Plaintiff,                   NO. 4:20-CV-01722

               v.

BUCKNELL UNIVERSITY, NATIONAL
FRATERNITY OF KAPPA DELTA RHO,
KAPPA DELTA RHO – IOTA CHAPTER,
WILLIAM C. BABCOCK, DILLON
DUTTERA and NICHOLAS ZANGHETTI
                Defendants

                    FIRST AMENDED COMPLAINT – CIVIL ACTION

        Plaintiff John Jean, through his attorneys, Freiwald Law, P.C., brings this civil action and

alleges the following:

                                    NATURE OF THE CASE

        Plaintiff John Jean brings this action because of brutal hazing that took place on

September 10-11, 2020 at the Kappa Delta Rho fraternity at Bucknell University. On the very

first night of the pledge process to become a member at Kappa Delta Rho (“KDR”), Mr. Jean

was subjected to forced consumption of quantities of hard liquor sufficient to cause him severe

bodily harm (in fact, he is fortunate he was not killed) and a trip to the emergency department at

the local hospital. Mr. Jean was also subjected to physical and psychological abuse, including

physical assault and battery, punching and kicking all over his body and cigarette burns to his

feet.

        It is astonishing but true that KDR was actually banned from Bucknell in 2009 because of

hazing and that KDR was also banned from Penn State University in 2014 because of hazing

violations there. Moreover, following the still-recent death of Tim Piazza from hazing at Penn
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 2 of 28




State and other, recent hazing deaths on other college campuses, it is not too much to ask: Why

have they not learned their lesson?

       In the days following Mr. Jean’s hazing, KDR and Bucknell have engaged in conduct

designed to minimize and even outright hide their unlawful behavior. Mr. Jean brings this action

because he was severely injured and also to expose this reckless and dangerous hazing activity so

that others will not suffer what he has endured, or worse.

                                            PARTIES

       1.      Plaintiff John Jean, at all relevant times, was a citizen of the State of New Jersey,

residing at 7 Steeple Chase Court, Bedminster, New Jersey 07921.

       2.      Defendant Bucknell University is a private university located at One Dent Drive,

Lewisburg, Pennsylvania 17837.

       3.      Bucknell controls which fraternities are permitted to reside and operate on its

campus, including Kappa Delta Rho, and has within its control the ability to regulate fraternities,

to impose discipline and sanctions on fraternities and its members, and to suspend or remove

fraternities from its campus.

       4.      Defendant National Fraternity of Kappa Delta Rho (“KDR National”) is the

national organization to which Bucknell’s KDR chapter is affiliated. KDR National maintains

offices at 331 South Main Street, Greensburg, Pennsylvania 15601.

       5.      Defendant KDR (Iota Chapter) is the Bucknell chapter of Kappa Delta Rho and

maintains a main house at Fraternity Road, Lewisburg, Pennsylvania 17837. Upon information

and belief, the KDR Chapter House is on Bucknell’s campus and is among a row of other

fraternity houses at Bucknell University.
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 3 of 28




       6.      Defendant William C. Babcock is a student at Bucknell and, at all relevant times,

was the president of the Bucknell “Iota Chapter” of KDR. Mr. Babcock resides at 7 Adams

Drive, Stony Point, New York 10980

       7.      Defendant Dillon Duttera is a student at Bucknell and, at all relevant times, was

the pledge master of Mr. Jean’s pledge class at the Bucknell “Iota Chapter” of KDR. Mr.

Duttera resides at 105 Mumma Avenue, Pennsylvania 17331.

       8.      Defendant Nicholas Zanghetti is a student at Bucknell and, at all relevant times,

was a member of Mr. Jean’s pledge class at the Bucknell “Iota Chapter” of KDR. Mr. Zanghetti

resides at 32 Giovanni Drive, Waterford, Connecticut 06385.

                                 JURISDICTION AND VENUE

       9.      This Court has original jurisdiction over this civil action pursuant to 28 U.S.C. §

1332 because of the complete diversity of citizenship of the parties.

       10.     Venue in this Court is proper because at least one defendant resides within this

District, 28 U.S.C. § 1391(b)(1), and because a substantial part of the events or omissions that

give rise to the claims in this action occurred within this District, 28 U.S.C. § 1391(b)(2).

       11.     The matter in controversy well exceeds the statutory threshold for diversity

actions ($75,000) pursuant to 28 U.S.C. § 1332(a).

                                  FACTUAL BACKGROUND

       12.     Mr. Jean is a sophomore at Bucknell University, where he is pursuing a double

major in Finance and History.

       13.     At all relevant times, Mr. Jean was twenty years old.

       14.     Mr. Jean attended high school in New Jersey where he consistently earned a place

on the Dean’s List; tied the record in the school for taking the most Advanced Placement
          Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 4 of 28




courses; was a member of the Debate Team and the Model U.N.; and was a state champion chess

player.

          15.   As a freshman at Bucknell, Mr. Jean made Dean’s List both semesters.

          16.   Bucknell does not permit first-year students to pledge to a fraternity.

          17.   In the spring of 2020, when Mr. Jean had decided to pledge to a fraternity the

following semester, he inquired about a Bucknell course he believed to be a required pre-

requisite for any student interested in joining a fraternity, “Fraternity 101.” In March 2020,

when Mr. Jean inquired about how to sign up for the course, he was told by a school official that

Bucknell no longer required the course and did not even offer it any longer.

          18.   Additionally, a formal recruitment handbook was provided to students thinking

about joining a Bucknell fraternity each year. However, in the fall of 2020, the paperwork

allegedly was not submitted to Bucknell on time and instead of postponing recruitment until

information advising and warning of hazing or providing information about the prevention and

prohibition of hazing at Bucknell could be disseminated to students, Bucknell decided to

continue with fraternity recruitment without this handbook.

          19.   The 2019 handbook contained information and resources detailing the rules on

fraternity recruitment, pledge initiation and hazing.

          20.   This decision to forego providing crucial information to students like Plaintiff was

reckless and increased the risk of harm to him.

          21.   It was also foreseeable to Bucknell that not providing this recruitment handbook

would send a message to fraternities that hazing and pledge initiation were not going to be

monitored by Bucknell as it had been in the past.
         Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 5 of 28




       22.      In the fall of 2020, Mr. Jean submitted a bid to join the Iota Chapter of Kappa

Delta Rho through the Bucknell University “Campus Direct” website. His bid was accepted.

       23.      On September 10, 2020, Mr. Jean was told to join his pledge class, including six

other pledges, for the first pledge class initiation. The KDR members referred to the evening as

the first of what would be several “lessons.”

       24.      Once gathered at the fraternity house, the pledge members, including Mr. Jean,

were instructed to play a game called “Don’t Fuck Your Brother.” The game consisted of

passing a two-liter bottle of vodka from one pledge to the next, with each pledge guzzling from

the bottle in sufficient quantities that the bottle would be empty by the time it reached the last

pledge. Mr. Jean was the third pledge to drink from the bottle and the bottle was finished by the

fifth pledge.

       25.      Throughout this, KDR members screamed, chanted and cheered, which increased

the pressure on the pledges to drink.

       26.      The pledges were also instructed to drink beer and other hard liquor, even after

consuming the two-liter bottle of vodka.

       27.      Mr. Jean, who is only 5’4” and weighs only 130 pounds, became dangerously

inebriated.

       28.      After consuming the alcohol, Mr. Jean decided he was not comfortable with the

situation and decided to leave the fraternity house and return to his dorm, but he was not

permitted to leave.

       29.      The hazing that began on the evening of September 10, 2020 and continued into

the early morning hours of September 11, 2020, was led by the chapter president, Defendant

Babcock, and by the “pledge master,” Defendant Duttera.
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 6 of 28




       30.        Finally, Mr. Jean walked out of the fraternity house to leave. Outside, Defendant

Zanghetti confronted Mr. Jean, telling him he should not leave, and then punched him in the

face, knocking Mr. Jean to the ground.

       31.        Mr. Jean hit his head when he landed on the ground and began vomiting and lost

consciousness.

       32.        A Bucknell Safety Officer witnessed Mr. Zanghetti strike Mr. Jean and knock him

to the ground and he then called 911.

       33.        Mr. Jean was taken by ambulance to Evangelical Community Hospital in

Lewisburg.

       34.        At Evangelical Community Hospital, Mr. Jean was worked up for alcohol

poisoning and a head injury/concussion. He was kept overnight and discharged the following

morning.

       35.        In addition to the assault and battery by Defendant Zanghetti, Mr. Jean suffered

punches and kicks to his body, resulting in extensive bruising on his face, arms, torso, legs and

backside.

       36.        Mr. Jean also suffered cigarette burns to his feet.

       37.        KDR was banned from Bucknell in 2009 for hazing and was only allowed to

return in 2012.

       38.        KDR National also revoked Iota Chapter’s recognition for four years.

       39.        Upon Iota Chapter’s return to Bucknell’s campus and active status for KDR

National, the Chapter was required to be dry (alcohol-free) for one year.
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 7 of 28




       40.      Additionally, for the first year back on campus, the Chapter was required to have

an adult living in the fraternity house to oversee the Chapter’s actions. Upon information and

belief, the adult was Brad Ostermann, KDR National’s Educational Leadership Instructor.

       41.      KDR National has had other chapters involved in hazing-related violations,

resulting in sanctions or discipline for hazing in recent years. For example, in 2014, KDR was

banned from Penn State for a period of five years following a well-publicized hazing incident.

       42.      At Bucknell, there have been many fraternities that have been caught hazing

Bucknell students, but Bucknell’s response has recklessly allowed and encouraged fraternities

and students to continue hazing pledges each year.

       43.      A year prior to Plaintiff Jean being hazed, Bucknell’s Tau Kappa Epsilon

fraternity was found responsible for violating Bucknell’s antihazing policy with hazing that

included the following:

             a. The use of shock collars on members;

             b. throwing darts at members;

             c. Slapping members;

             d. Underage alcohol consumption;

             e. Consumption of alcoholic liquids in a way that subjects the student to a risk of
                emotional or physical harm; and

             f. Other activities creating a reasonable likelihood of bodily injury.

       44.        In August 2018, the “Bison Chips”, Bucknell’s male acapella group that touts

on its website its “never-ending pursuit of wine, women, and song” was found responsible for

hazing, which included consumption of alcoholic liquids in a way that subjects the student to a

risk of emotional or physical harm as well as underage alcohol consumption. Bucknell
         Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 8 of 28




suspended the Bison Chips for two years, then would be permitted back at Bucknell again,

despite this organization having just come off suspension from prior hazing incidents.

       45.             In September 2017, Bucknell’s Phi Gamma Delta fraternity was found

responsible for hazing, which included forcing pledges to carry golf bags for existing fraternity

brothers. The punishment was a social suspension for five (5) months.

       46.      The year prior, in September 2016, Bucknell’s Bison Chips was found responsible

for hazing, which included physical activities, underage alcohol consumption and consumption

of alcoholic liquids in a way that subjects the student to a risk of emotional or physical harm.

       47.         In April 2015, Bucknell’s Men’s and Women’s Swimming and Diving Teams

were found responsible for hazing, which included underage alcohol consumption and

consumption of alcoholic liquids in a way that subjects the student to a risk of emotional or

physical harm

       48.      In addition, Bucknell’s Men’s Swimming Team’s hazing also included instructing

first year members to write and perform a “dirt” poem about an assigned senior member of the

women’s swimming team.

       49.      Bucknell placed the Men’s and Women’s Swimming teams on probation for two

(2) years.

       50.      After the brutal and life-threatening hazing of Plaintiff Jean, Kappa Delta Rho

was the sixth (6th) Greek-letter organization at Bucknell to be suspended on a temporary or

permanent basis from the University in the past ten (10) years.

       51.      After repeated violations of Bucknell’s antihazing policy and sanctions from

many of Bucknell’s organizations, it was foreseeable to Bucknell that its training, prevention,
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 9 of 28




enforcement and response to hazing was insufficient and it recklessly encouraged Bucknell

students to haze pledges and fellow students.

       52.     In the days following the hazing of Mr. Jean and his fellow pledge class members,

KDR members conspired to cover up what had happened, communicating through social media

and group texts about the importance of “getting their story straight.”

       53.     In a group text for the KDR pledge class members, one pledge referred to

conversations among KDR members to change the facts of what happened to avoid being

disciplined for furnishing alcohol to under-age students, including Mr. Jean, noting, “In the

interest of keeping our stories straight for the guys that weren’t on that call, we were told on

Thursday via a snapchat group chat to not bring our own alcohol.”

       54.     In another group message to the pledge class members, Defendant Duttera

remarked: “I want to thank all of you for cooperating, being honest, and not fucking your

brother. We aren’t totally off the hook yet but I think we’re definitely chillin.”

       55.     Another KDR member, Jacob Kennedy, posted to the group text: “OK, guys, so I

had an interview with the [Bucknell] Administration and [KDR] Nationals this morning. A

quick synopsis from my point of view as PA: no more storing alcohol in the kitchen you have to

keep that shit in your rooms, no more visitors to the house, if I see someone who doesn’t live in

the house I’ll have to tell them to leave. Other things to note: no drinking games we could lose

our insurance coverage if we are caught, and finally no hard liquor in the house. We are in deep

shit here guys so be responsible one more strike and it could spell the end for KDR.”

       56.     In another group text, Defendant Duttera confessed, “Billy [Babcock] and I met

with [KDR] nationals and got pretty harshly reprimanded for what’s been allowed to happen in
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 10 of 28




this house. Regardless of what you think about school policy, it’s still policy. I’ll 100% admit to

breaking that policy and I’m sorry about that.”

       57.     Defendant Bucknell, for its part, also took steps to keep the hazing matter within

the campus walls and to make sure there was no adverse action taken against the students

involved in the hazing and against the fraternity itself.

       58.     For one thing, the Bucknell safety officer who witnessed the assault and battery

on Mr. Jean did not report the matter to the local police.

       59.     For another, several of the KDR members were interviewed by Natalie Brewster,

Bucknell’s Director of Fraternity and Sorority Affairs, but she neglected to conduct any real

investigation into what happened. As Defendant Zanghetti described in a group text his meeting

with Ms. Brewster, she asked “just like what happened what’d you guys do that night and how

did things start to go bad.” Defendant Zanghetti added, “yeah she’s super nice and so is the guy

[from KDR National, who was also at the meeting with Ms. Brewster.]

       60.     Bucknell has policies against hazing, as does KDR National, but neither

institution has taken steps to make sure its policies are anything but words on a page, so to speak.

Neither institution, in other words, has taken meaningful steps to enforce its anti-hazing policies.

       61.     The prevalence and seriousness of hazing is not new information to Defendants-

statistics, insurance claims analyses, studies and reports, and widely known incidents of

catastrophic injury and death have demonstrated the foreseeable risk of dangerous injury and

death resulting from hazing for decades. It is widely reported and well known among

Universities and Greek organizations that at least one student has died in fraternity pledge

activities every year since 1970.

     62.       In the late 1980s, the Fraternity Information and Programming Group (“FIPG”), a
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 11 of 28




consortium of Greek organizations organized to coordinate their risk management strategies and

to assist each other in the purchase of insurance, widely published that “fraternities and sororities

were ranked by the National Association of Insurance Commissioners as the sixth worst risk for

insurance companies, just behind hazardous waste disposal companies and asbestos contractors.”

     63.        In 1997, the National Interfraternity Council (“NIC”), then comprising 66 Greek

national organizations with 5,500 chapters on 800 campuses throughout the United States and

Canada, analyzed certain risks associated with Greek organizations and housing and concluded

that improper fraternity oversight of alcohol was “frighteningly pervasive.” The NIC passed a

Resolution encouraging “its member fraternities to pursue alcohol-free chapter facilities.”

       64.      NIC-member standards call for alcohol-free recruitment events and pledge

programs. Despite KDR National maintaining membership in the NIC, Defendant KDR

National violated this alcohol-free policy.

       65.      Due to the negligent and reckless actions of Defendants, Plaintiff was caused to

and continues to suffer the following injuries:

             a. Hazing;

             b. Physical assault and battery;

             c. Bruising on his face and body;

             d. Concussion;

             e. Forced alcohol consumption;

             f. Severe alcohol intoxication;

             g. Fear and anxiety;

             h. Flashbacks;

             i. Sensitivity to light;
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 12 of 28




              j. Memory issues;

              k. Dizziness;

              l. Stress;

              m. Panic attacks;

              n. Loss of sleep;

              o. Pain and suffering;

              p. The need for medical treatment and hospitalization;

              q. Past and future medical bills;

              r. Past and future psychological injury; and

              s. The need to finish the semester remotely.

                               PLAINTIFF JOHN JEAN’S CLAIMS

                                       COUNT ONE: HAZING
                              Plaintiff John Jean v. Bucknell University

        66.      The allegations in the preceding paragraphs are realleged and incorporated here.

        67.      Defendant Bucknell sets policy for fraternities operating on its campus, as well as

student conduct, including students affiliated with fraternities.

        68.      Defendant Bucknell has policies against hazing but takes no meaningful or

reasonable steps to enforce those policies.

        69.      Defendant Bucknell assigns a faculty advisor to each fraternity – Lynn Pierson,

Assistant Director for Community Affairs in the case of Bucknell’s KDR chapter – but this

advisor has no real role, responsibilities or authority to monitor or discipline fraternity activities.

        70.      Defendant Bucknell creates a permissive campus environment for fraternity life,

with excessive drinking and “partying” on a regular, even bi-weekly basis that occurs in the
           Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 13 of 28




open, out in the street, on campus, within full view of campus security and administration

officials.

          71.   Permissively allowing the underage consumption of alcohol on campus is reckless

and promotes an environment of alcohol consumption that is dangerous to its students.

          72.   Bucknell’s laissez faire approach to underage consumption of alcohol on campus

out in the open facilitates and promotes an environment where fraternities are emboldened to

haze its members feeling like they will not have consequences due to Bucknell’s actions or lack

thereof.

          73.   Defendant Bucknell knew or should have known that members of KDR’s Iota

Chapter would engage and did engage in hazing and that hazing can lead to catastrophic physical

and psychological harm, and even, death.

          74.   Bucknell cannot plead ignorance of hazing taking place within its fraternities, as

the incidents of hazing at nearby schools and at Bucknell itself are well known and have been

widely publicized.

          75.   Indeed, Bucknell’s KDR Chapter was banned from campus from 2009 to 2012 for

hazing.

          76.   Yet Bucknell takes no reasonable steps to educate students, to warn fraternities

against engaging in dangerous, sometimes even life-threatening hazing activities.

          77.   Hazing is against the law in Pennsylvania; indeed, the anti-hazing law has been

toughened since the tragic fraternity hazing death of Timothy Piazza at Penn State University in

2017. See 18 Pa.C.S. § 2801 et seq.

          78.   The purpose of Pennsylvania’s anti-hazing law and the social policy underlying

that law, is to protect students, like Mr. Jean, from hazing and its harms.
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 14 of 28




        79.     An institution that intentionally, knowingly or recklessly promotes or facilitates

hazing, as Defendant Bucknell did here, is liable for damages that result from that hazing.

        80.     Because of its failures to have and to enforce appropriate anti-hazing policies for

campus fraternities, Defendant Bucknell is liable for the injuries and losses Plaintiff John Jean

has suffered due to hazing that took place on September 10-11, 2020.

        WHEREFORE, Plaintiff demands judgment against Defendant Bucknell for

compensatory and punitive damages, as well as all costs, interest, and other relief such as the

Court or a finder of fact may deem appropriate.

                                    COUNT TWO: HAZING
            Plaintiff John Jean v. KDR National and Kappa Delta Rho, Iota Chapter

        81.     The allegations in the preceding paragraphs are realleged and incorporated here.

        82.     Defendants KDR National and Kappa Delta Rho Iota Chapter set policy for its

members and for itself, as well as rules for the conduct of its members.

        83.     Defendants KDR National and Kappa Delta Rho Iota Chapter have specific

policies against hazing but they fail to take any meaningful or reasonable steps to enforce those

policies.

        84.     Defendants KDR National and Kappa Delta Rho Iota Chapter create a permissive

environment for its members, permitting excessive drinking and “partying” on a regular, even bi-

weekly basis that occurs in the open, out in the street, on campus, within full view of campus

security and administration officials.

        85.     Defendants KDR National and Kappa Delta Rho Iota Chapter knew or should

have known that their members would engage and did engage in hazing and that hazing can lead

to catastrophic physical and psychological harm, and even, death.
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 15 of 28




       86.     Defendants KDR National and Kappa Delta Rho Iota Chapter cannot plead

ignorance of hazing taking place at Bucknell, as the incidents of hazing at nearby schools and at

Bucknell itself are well known and have been widely publicized.

       87.     Indeed, Bucknell’s KDR Iota Chapter was banned from campus from 2009 to

2012 for hazing.

       88.     Yet KDR National and Kappa Delta Rho Iota Chapter have taken no reasonable

steps to educate its members, to warn against engaging in dangerous, sometimes even life-

threatening hazing activities.

       89.     Hazing is against the law in Pennsylvania; indeed, the anti-hazing law has been

toughened since the tragic fraternity hazing death of Timothy Piazza at Penn State University in

2017. See 18 Pa.C.S. § 2801 et seq.

       90.     The purpose of Pennsylvania’s anti-hazing law and the social policy underlying

that law, is to protect students, like Mr. Jean, from hazing and its harms.

       91.     An institution that intentionally, knowingly or recklessly promotes or facilitates

hazing, as Defendants KDR National and Kappa Delta Rho Iota Chapter did here, are liable for

damages that result from that hazing.

       92.     Because of their failures to have and to enforce appropriate anti-hazing policies

for its members, Defendants KDR National and Kappa Delta Rho Iota Chapter are liable for the

injuries and losses Plaintiff John Jean has suffered due to hazing that took place on September

10, 2020.

       WHEREFORE, Plaintiff demands judgment against Defendants KDR National and

Kappa Delta Rho Iota Chapter for compensatory and punitive damages, as well as all costs,

interest, and other relief such as the Court or a finder of fact may deem appropriate.
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 16 of 28




                                 COUNT THREE: HAZING
                Plaintiff John Jean v. William C. Babcock and Dillon Duttera

       93.     The allegations in the preceding paragraphs are realleged and incorporated here.

       94.     Defendants Babcock and Duttera engaged in hazing Plaintiff Jean on September

10-11, 2020.

       95.     Defendants Babcock and Duttera provided hard liquor to Mr. Jean and forced him

and his fellow pledge class members to drink dangerous quantities of liquor, to the point where

Mr. Jean became inebriated such that his life was in serious danger.

       96.     Defendants Babcock and Duttera inflicted physical and psychological harm on

Mr. Jean and/or permitted physical and psychological harm to be inflicted on Mr. Jean, which

included punching, kicking, hitting, coercing him to stay, and burning Mr. Jean’s skin with the lit

end of a cigarette.

       97.     Hazing is against the law in Pennsylvania; indeed, the anti-hazing law has been

toughened since the tragic fraternity hazing death of Timothy Piazza at Penn State University in

2017. See 18 Pa.C.S. § 2801 et seq.

       98.     Defendants Babcock and Duttera are liable for the injuries and losses Mr. Jean

suffered as a result of hazing on September 10-11, 2020.

   WHEREFORE, Plaintiff demands judgment against Defendants Babcock and Duttera for

compensatory and punitive damages, as well as all costs, interest, and other relief such as the

Court or a finder of fact may deem appropriate.

                               COUNT FOUR: NEGLIGENCE
                           Plaintiff John Jean v. Bucknell University

       99.     The allegations in the preceding paragraphs are realleged and incorporated here.
          Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 17 of 28




          100.   Defendant Bucknell sets policy for fraternities operating on its campus, as well as

student conduct, including students affiliated with fraternities.

          101.   Defendant Bucknell has policies against hazing but takes no meaningful or

reasonable steps to enforce those policies.

          102.   Defendant Bucknell assigns a faculty advisor to each fraternity – Lynn Pierson,

Assistant Director for Community Affairs in the case of Bucknell’s KDR chapter – but this

advisor has no real role, responsibilities or authority to monitor or discipline fraternity activities.

          103.   Defendant Bucknell creates a permissive campus environment for fraternity life,

with excessive drinking and “partying” on a regular, even bi-weekly basis that occurs in the

open, out in the street, on campus, within full view of campus security and administration

officials.

          104.   Defendant Bucknell knew or should have known that members of KDR’s Iota

Chapter would engage and did engage in hazing and that hazing can lead to catastrophic physical

and psychological harm, and even, death.

          105.   Bucknell cannot plead ignorance of hazing taking place within its fraternities, as

the incidents of hazing at nearby schools and at Bucknell itself are well known and have been

widely publicized.

          106.   Indeed, Bucknell’s KDR Chapter was banned from campus from 2009 to 2012 for

hazing.

          107.   Yet Bucknell takes no reasonable steps to educate students, to warn fraternities

against engaging in dangerous, sometimes even life-threatening hazing activities.
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 18 of 28




       108.    Hazing is against the law in Pennsylvania; indeed, the anti-hazing law has been

toughened since the tragic fraternity hazing death of Timothy Piazza at Penn State University in

2017. See 18 Pa.C.S. § 2801 et seq.

       109.    The purpose of Pennsylvania’s anti-hazing law and the social policy underlying

that law, is to protect students, like Mr. Jean, from hazing and its harms.

       110.    Defendant Bucknell has a duty to protect students on campus, including Mr. Jean

from hazing and its harms, especially when the hazing and mistreatment of students is

foreseeable, as here.

       111.    Defendant Bucknell failed:

               a.       To have and enforce appropriate and reasonable anti-hazing policies;

               b.       To educate students on the dangers of fraternity hazing;

               c.       To enforce discipline and sanctions against fraternities and their members
                        that engage in hazing;

               d.       To properly supervise KDR members to make sure that hazing would not
                        take place;

               e.       To have in place appropriately trained staff, administrators and advisers to
                        assure that students would not be hazed during fraternity initiation
                        activities;

               f.       To train its staff, including its safety officers to appropriately respond to
                        crimes on campus and report them to the police; and

               g.       To take all other reasonable and necessary steps to prevent hazing.

       112.    Because of its failures to have and to enforce appropriate anti-hazing policies for

campus fraternities, Defendant Bucknell is liable for the injuries and losses Plaintiff John Jean

has suffered due to hazing that took place on September 10-11, 2020.
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 19 of 28




       WHEREFORE, Plaintiff demands judgment against Defendant Bucknell for

compensatory and punitive damages, as well as all costs, interest, and other relief such as the

Court or a finder of fact may deem appropriate.

                              COUNT FIVE: NEGLIGENCE
          Plaintiff John Jean v. KDR National and Kappa Delta Rho Iota Chapter

       113.    The allegations in the preceding paragraphs are realleged and incorporated here.

       114.    Defendants KDR National and Kappa Delta Rho Iota Chapter set policy for its

members, as well as student conduct, including students affiliated with its fraternity chapters.

       115.    Defendants KDR National and Kappa Delta Rho Iota Chapter have policies

against hazing but fail to take any meaningful or reasonable steps to enforce those policies.

       116.    Defendant KDR National allows the Iota Chapter to self-manage, despite

knowing this particular chapter’s history, as well as other KDR chapters’ history of issues with

alcohol and hazing violations.

       117.    Defendants KDR National and Kappa Delta Rho Iota Chapter create a permissive

environment for fraternity life among their members, with excessive drinking and “partying” on

a regular, even bi-weekly basis that occurs in the open, out in the street, on campus, within full

view of campus security and administration officials.

       118.    Defendant KDR National and Kappa Delta Rho Iota Chapter knew or should have

known that members of KDR’s Iota Chapter would engage and did engage in hazing and that

hazing can lead to catastrophic physical and psychological harm, and even, death.

       119.    Defendants KDR National and Kappa Delta Rho Iota Chapter cannot plead

ignorance of hazing taking place at its chapters and at the Bucknell Chapter in particular, as the

incidents of hazing at nearby schools and at Bucknell itself are well known and have been widely

publicized.
          Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 20 of 28




          120.   Indeed, Bucknell’s KDR Chapter was banned from campus from 2009 to 2012 for

hazing.

          121.   In addition, KDR National has admitted through its Vice President of Risk

Management and Standards that, in the last year, there have been several issues in its fraternity

chapters related to alcohol consumption and failure to follow university polices related to events

and alcohol.

          122.   It also admitted that in the past year, multiple KDR chapters faced sanctions and

members and chapters have faced suspension.

          123.   Yet KDR National and Kappa Delta Rho Iota Chapter took no reasonable steps to

educate students, to warn members against engaging in dangerous, sometimes even life-

threatening hazing activities.

          124.   KDR National, despite allowing the Iota Chapter to self-manage, also retains the

right and obligation to control the actions of the chapter.

          125.   KDR National collects fees from the local chapter twice a year for KDR National

to provide, in part, “Chapter advising, visits, and training.”

          126.   KDR National also requires KDR chapter members to pay an annual fee to

National.

          127.   KDR National’s website has a section to upload weekly Chapter Meeting notes,

which upon information and belief, are maintained by KDR National.

          128.   KDR National also provides annual training to each Chapter’s Consul in January.

          129.   Hazing is against the law in Pennsylvania; indeed, the anti-hazing law has been

toughened since the tragic fraternity hazing death of Timothy Piazza at Penn State University in

2017. See 18 Pa.C.S. § 2801 et seq.
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 21 of 28




       130.    The purpose of Pennsylvania’s anti-hazing law and the social policy underlying

that law, is to protect students, like Mr. Jean, from hazing and its harms.

       131.    Defendants KDR National and Kappa Delta Rho Iota Chapter have a duty to

protect students who participate in fraternity activities on campus, including Mr. Jean, and to

protect them specifically from hazing and its harms.

       132.    Defendants KDR National and Kappa Delta Rho Iota Chapter failed:

               a.      To have and enforce appropriate and reasonable anti-hazing policies;

               b.      To educate their members on the dangers of fraternity hazing;

               c.      To enforce discipline and sanctions against their members that engage in
                       hazing;

               d.      To properly supervise KDR members to make sure that hazing would not
                       take place;

               e.      To have in place appropriately trained staff, administrators and advisers to
                       assure that members would not be hazed during fraternity initiation
                       activities;

               f.      In allowing the fraternity chapter to self-manage;

               g.      To properly train its members, servants, employees and agents in
                       fraternity-housing management, or implement alcohol-free housing or
                       other reasonable practices to prevent hazing; and

               h.      To take all other reasonable and necessary steps to prevent hazing.

       133.    Because of their failures to have and to enforce appropriate anti-hazing policies

for their members, Defendants KDR National and Kappa Delta Rho Iota Chapter are liable for

the injuries and losses Plaintiff John Jean has suffered due to hazing that took place on

September 10-11, 2020.
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 22 of 28




       WHEREFORE, Plaintiff demands judgment against Defendants KDR National and

Kappa Delta Rho Iota Chapter for compensatory and punitive damages, as well as all costs,

interest, and other relief such as the Court or a finder of fact may deem appropriate.

                              COUNT SIX: NEGLIGENCE PER SE
           Plaintiff John Jean v. Defendants Bucknell University, National Fraternity of
          Kappa Delta Rho, Kappa Delta Rho, Iota Chapter, William C. Babcock,
                                        and Dillon Duttera

       134. The preceding paragraphs are incorporated by reference here.

       135.    Defendants’ actions in hazing Plaintiff and having knowledge that Plaintiff

Jean was being hazed, in failing to take all reasonable and necessary steps to prevent hazing, in

failing to investigate evidence of hazing, in failing to enforce policies and procedures against

hazing, and in fostering a culture at Bucknell University in which hazing was tolerated and

accepted, all of these were in violation of Pennsylvania law against hazing and in particular 18

Pa.C.S. § 2801 et seq.

       136.    Defendant Bucknell violated section 2804 by intentionally, knowingly and

recklessly promoting violations of sections 2802 and 2803 of Pennsylvania’s Antihazing statute.

       137.    The conduct of Defendants constitutes negligence per se because this conduct

clearly violates Pennsylvania’s anti-hazing statute.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, as well as all costs, interest, and other relief such as the Court or a finder of

fact may deem appropriate.
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 23 of 28




                       COUNT SEVEN: ASSAULT AND BATTERY
     Plaintiff John Jean v. William C. Babcock, Dillon Duttera and Nicholas Zanghetti

       138.    The allegations in the preceding paragraphs are realleged and incorporated here.

       139.    Defendants Babcock and Duttera engaged in hazing Plaintiff Jean on September

10-11, 2020.

       140.    Defendants Babcock and Duttera provided hard liquor to Mr. Jean and forced him

and his fellow pledge class members to drink dangerous quantities of liquor, to the point where

Mr. Jean became inebriated such that his life was in serious danger.

       141.    Defendants Babcock and Duttera inflicted physical and psychological harm on

Mr. Jean and/or permitted physical and psychological harm to inflicted on Mr. Jean, which

included punching, kicking, hitting, coercing him to stay, and burning Mr. Jean’s skin with the lit

end of a cigarette.

       142.    Defendant Zanghetti punched Mr. Jean in the face, knocking him unconscious.

       143.    Defendants Babcock and Duttera are liable for the injuries and losses Mr. Jean

suffered as a result of hazing on September 10-11, 2020.

       144. Defendant Zanghetti is liable for the injuries and losses Mr. Jean suffered as a result

of punching him on September 10-11, 2020.

       WHEREFORE, Plaintiff demands judgment against Defendants Babcock, Duttera and

Zanghetti for compensatory and punitive damages, as well as all costs, interest, and other relief

such as the Court or a finder of fact may deem appropriate.
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 24 of 28




      COUNT EIGHT: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
     Plaintiff John Jean v. William C. Babcock, Dillon Duttera and Nicholas Zanghetti

       145.    The allegations in the preceding paragraphs are realleged and incorporated here.

       146.    Defendants Babcock and Duttera acted negligently and recklessly in hazing

Plaintiff, which caused him extreme emotional distress with physical manifestations.

       147.    Defendant Zanghetti acted negligently and recklessly in punching Plaintiff, which

caused him extreme emotional distress with physical manifestations.

       148.    It was foreseeable that hazing and punching Plaintiff would inflict emotional

distress upon Plaintiff.

       WHEREFORE, Plaintiff demands judgment against Defendants Babcock, Duttera and

Zanghetti for compensatory and punitive damages, as well as all costs, interest, and other relief

such as the Court or a finder of fact may deem appropriate.

                        COUNT NINE: FALSE IMPRISONMENT
   Plaintiff John Jean v. KDR National, KDR Iota Chapter, William C. Babcock, Dillon
                             Duttera and Nicholas Zanghetti

       149.    The allegations in the preceding paragraphs are realleged and incorporated here.

       150.    Plaintiff John Jean attempted to leave the fraternity house on multiple occasions

throughout the evening of September 10 into September 11, 2020.

       151.    Defendants, with the assistance of other KDR members and pledges, prevented

Plaintiff from leaving and returning home.

       152. Plaintiff remained at the fraternity house against his will due to coercion, force and

threats of force and was falsely imprisoned.
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 25 of 28




       WHEREFORE, Plaintiff demands judgment against Defendants KDR National, KDR

Iota Chapter, Babcock, Duttera and Zanghetti for compensatory and punitive damages, as well as

all costs, interest, and other relief such as the Court or a finder of fact may deem appropriate.

                                                      FREIWALD LAW, P.C.



                                               By:    ________________________________
                                                      AARON J. FREIWALD, ESQUIRE
                                                      LAURA E. LAUGHLIN, ESQUIRE
                                                      Counsel for Plaintiff John Jean

Dated: April 30, 2021
        Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 26 of 28




                                        CERTIFICATION

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an improper

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

(2) is supported by existing law or by a non-frivolous argument for extending, modifying, or

reversing existing law; (3) the factual contentions have evidentiary support or, if specifically, so

identified, will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the requirements of

Rule 11.




                                              __________________________________
                                              AARON J. FREIWALD, ESQUIRE

Dated: April 30, 2021
       Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 27 of 28




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOHN JEAN
                    Plaintiff,                  NO. 4:20-CV-01722

              v.

BUCKNELL UNIVERSITY, NATIONAL
FRATERNITY OF KAPPA DELTA RHO,
KAPPA DELTA RHO – IOTA CHAPTER,
WILLIAM C. BABCOCK, DILLON
DUTTERA and NICHOLAS ZANGHETTI
                Defendants

                                 CERTIFICATE OF SERVICE

       I, Aaron J. Freiwald, Esquire, hereby certify that a copy of Plaintiffs’ First Amended

Complaint was served by electronic filing upon the following:

       Amy C Foerster Esquire
       Michael E. Baughman, Esquire
       Adam Martin, Esquire
       Troutman Pepper
       Suite 200, 100 Market Street
       P.O. Box 1181
       Harrisburg, PA 17108-1181

       Andrew Benedict Esquire
       Sharon Piper, Esquire
       Bardsley, Benedict & Cholden, LLP
       1600 Market Street
       Suite 1310
       Philadelphia, PA 19103

       Harry T Coleman Esquire
       Law Office of Harry T. Coleman
       41 N. Main Street
       3rd Floor, Suite 316
       Carbondale, PA 18407

       Jessica L. Harlow, Esquire
       Gary L. Weber, Esquire
       10 West Third Street
       Williamsport PA 17701
       Case 4:20-cv-01722-MWB Document 59 Filed 04/30/21 Page 28 of 28




      E. Laurence Kates, Esquire
      Mintzer, Sarowitz, Zeris, Ledva & Meyers, LLP
      Centre Square, West Tower
      1500 Market Street, Suite 4100
      Philadelphia, PA 19102

                                               FREIWALD LAW, P.C.



                                        By:    ________________________________
                                               AARON J. FREIWALD, ESQUIRE
                                               LAURA E. LAUGHLIN, ESQUIRE
                                               Counsel for Plaintiff John Jean

Dated: April 30, 2021
